Citation Nr: 1620348	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  08-30 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a July 2014 decision, the Board denied the appellant's claim for service connection for headaches.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  By an Order dated in December 2015, the Court vacated the Board's July 2014 decision and remanded for readjudication in compliance with the Memorandum Decision.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Memorandum Decision found that the Board's July 2014 decision failed to provide an adequate statement of reasons or bases for relying on an August 2012 VA addendum opinion.  In the August 2012 addendum, the examiner stated that she was "unable to make a nexus between the active duty headaches and the current migraines" because there "is no objective medical record of headaches again until 2002."  However, the examiner also stated that she did "not doubt that the Veteran is a credible historian" as to his lay statement regarding a history of continuous headaches since service.  

The Board finds that the August 2012 VA examination is incomplete as the examiner did not address the Veteran's lay statements regarding symptoms of headaches in active duty service and continuity of symptoms after service.  The examiner relied solely on "objective medical evidence."  The Veteran is competent to report purported symptoms of his headache disability such as pain.  38 C.F.R. § 3.159(a)(2) (2015); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  



Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records identified by the veteran.  Also, make reasonable requests for any non-VA records for which the Veteran provides sufficient identifying information and the necessary release form.  If any records cannot be obtained after appropriate attempts, notify the Veteran of the attempts and outcomes, and allow an opportunity to provide the missing records.

2. After any new evidence is obtained, schedule the Veteran for a VA examination by an examiner with appropriate expertise, preferably one who has not previously examined him in connection with this appeal, to determine the nature and etiology of any diagnosed headache condition.  The examiner must review the claims file.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  The examiner should provide the following opinions:  

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed headache condition is related to the Veteran's active service?  The examiner must address service medical records and lay statements.  Additionally, the examiner should consider any conflicting medical opinion.  A rationale for the opinion should be provided.

3.  Thereafter, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

